Citation Nr: 1403949	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to herbicides.  

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 and from February 2002 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A December 2010 rating decision declined to reopen the claim for service connection for diabetes mellitus type II and denied the claim for service connection for Parkinson's disease.  A July 2012 rating decision denied the claim for service connection for a cervical spine disability.  

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus type II and entitlement to service connection for Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a November 2013 communication, the Veteran withdrew his appeal concerning entitlement to service connection for a cervical spine disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In a November 2013 written communication, the Veteran stated, via his representative, that he wished to withdraw his pending appeal of entitlement to service connection for a cervical spine disability.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a cervical spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for a cervical spine disability is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for a cervical spine disability is dismissed.  


REMAND

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013).  

The Veteran testified at a video conference hearing before the undersigned in December 2013.  Unfortunately, a recording of that hearing is unavailable and the Board is unable to produce a transcript of the proceeding.  

In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, an appellant may request another hearing.  38 C.F.R. § 20.717 (2013).  

In January 2014 correspondence, the Board offered the Veteran the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  The Veteran responded in February 2014 that he wanted to appear at a hearing before a Veterans Law Judge of the Board at the RO in New York, New York, during the week of February 10, 2014 to February 14, 2014.  Subsequently, a new hearing was scheduled for the Veteran at the RO in New York, New York, on February 14, 2014.  Therefore, the Veteran should be afforded the opportunity to testify at this hearing prior to further adjudication of his appeal.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran the opportunity to testify at his Travel Board hearing in connection with his appeal to be held at the RO in New York, New York, on February 14, 2014. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


